The opinion of the court was delivered, at the circuit session in September, by
Bennett, J.
It is sufficient, to decide this case upon the demurrer, to look simply to the question whether the declaration sets up any such fraud in Eli S. Farr as would vitiate the sale from the plaintiff to him. Farr did not make any false representations as to any items of property which he possessed; but simply that he was safe to be trusted and given credit to. This is to be regarded but as matter of opinion, and is no more than what every one, by implication, asserts when he asks to be trusted. You can not predicate an action of fraud upon such a representation; and the plaintiff in giving credit, should not have relied upon it. The property in the goods passed to, and vested in Farr ; and this is decisive of the present action, without going further.
Judgment of the county court affirmed.